Citation Nr: 0308482	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  94-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent under 
Diagnostic Code 5257 for post-operative residuals of medial 
meniscectomy, left knee.

(The issues of entitlement to service connection for insomnia 
and obstructive sleep apnea will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.

The veteran initiated this appeal to the Board of Veterans' 
Appeals (Board) by filing a notice of disagreement with an 
August 1992 decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Columbia, 
South Carolina, which denied the veteran's claim for a rating 
in excess of 10 percent for his left knee disability.  The 
veteran's left knee disability, classified as post-operative 
residuals of medial meniscectomy, left knee, had been rated 
as 10 percent disabling under Diagnostic Code 5257 since 
April 1972.  This case was the subject of previous Board 
Remands in December 1996, January 1998, and June 2001.

In the January 1998 remand, the Board directed the RO to 
consider the issue of the veteran's entitlement to service 
connection for arthritis of the left knee.  In the June 2001 
remand, the Board again directed the RO to consider whether 
the veteran may be entitled to a separate rating for 
arthritis of his left knee.  By a rating dated in September 
2002, the RO established service connection for arthritis of 
the left knee with painful limited motion.  The RO granted 
the veteran a separate 10 percent rating for the left knee 
arthritis with painful motion under Diagnostic Code 5010-
5260, effective from March 24, 1997.  The veteran has not 
voiced disagreement with the effective date or the rating 
assigned for the left knee arthritis with painful motion.

After a review of the claims folder, the Board has determined 
that further development of the evidence is necessary to 
adequately ascertain the etiology and date of onset of the 
veteran's insomnia and sleep apnea.  Thus, the Board is 
undertaking additional development on these issues pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing these issues.

On a VA Form 9 received in January 2003, the veteran asserted 
that his service-connected left knee disability had caused 
collateral damage to his right knee.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
for an increased rating for left knee disability based upon 
instability and subluxation.

2.  The veteran service-connected left knee disability is 
presently manifested by occasional sharp stabbing pain with 
limitation of flexion and radiological evidence of 
osteoarthritis and a complex tear of the lateral meniscus.

3.  The evidence does not show that the veteran's left knee 
disability is manifested by moderate recurrent subluxation or 
lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
post-operative residuals of a medial meniscectomy of the left 
knee based on instability or subluxation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for an increased rating for his service-
connected left knee disability.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126 (West 2002); McQueen v. Principi, 14 Vet. 
App. 300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence does 
not show, nor has the veteran identified, the existence of 
any additional pertinent medical records that have not been 
obtained.  On the contrary, in a February 2003 statement, the 
veteran indicated that he felt that he had "stated his case 
completely" and he wished that his appeal be returned to the 
Board for appellate review.  Accordingly, the Board finds 
that the RO has made reasonable attempts to obtain medical 
records referenced by the veteran, and that VA's duty to 
assist the claimant in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the claimant whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By various statements of the case and supplemental statements 
of the case issued in this appeal as well as by letter dated 
in October 2001, the veteran was informed of what evidence 
was required to establish an increased rating for his 
service-connected left knee disorder.  In a supplemental 
statement of the case issued in August 2002, the RO informed 
the veteran that he was not entitled to a rating in excess of 
10 percent for post-operative residuals, medial meniscectomy 
of the left knee, because the evidence failed to show 
moderate subluxation or lateral instability of the knee.  He 
was informed of what information VA had obtained, what VA had 
done to assist him with his claim, and that information 
showing moderate subluxation or lateral instability of the 
knee was required from him.  Accordingly, the Board finds 
that the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran has been afforded VA examinations 
to assess the severity of his service-connected left knee 
disorder.  These medical examinations, in combination with 
the other medical evidence of record, are sufficient to make 
a decision on the claim.

The Board finds that the requirements set forth in the VCAA 
with regard to notice and development of the appellant's 
claim for an increased rating for his left knee disability 
have been satisfied. 

Evidentiary Background.  Service medical records show that 
the veteran injured his left knee while playing basketball on 
active duty in April 1965.  He reinjured his left knee in 
August 1965.  At that time, he had moderate effusion with no 
leg laxity.  A possible loose body was noted in the lateral 
aspect of the patella, anteriorally, at that time.  Similarly 
complaints were noted in January 1966 and March 1966.  A May 
1966 orthopedic consultation report notes possible internal 
derangement of the left knee.  The veteran's service 
separation examination report notes that his left knee had 
full range of motion and motor power.  A questionable torn 
medial meniscus was noted at separation.

Following release from active duty, the veteran was afforded 
a VA examination in August 1966.  The examining physician 
observed that the veteran had normal pain free motion in the 
left knee with no tenderness and no crepitation.  X-ray 
findings of the left knee were normal.  A diagnosis of 
residuals of an injury to the left knee with probable torn 
external cartilage was rendered.  Based on the foregoing 
examination, the RO issued a September 1966 rating decision 
awarding connection for residuals of an injury to the left 
knee.  A noncompensable evaluation was initially assigned for 
the knee disability under Diagnostic Code 5299-5257.

In December 1971, the veteran underwent a medial meniscectomy 
of the left knee after complaining of recurrent pain and 
effusion on excess use of the knee.  Thereafter, the RO 
issued a March 1972 rating action that established a 
temporary total disability evaluation for residuals of a 
medial meniscectomy of the left knee followed by a 10 percent 
evaluation under Diagnostic Code 5257 effective from April 1, 
1972.

By a statement dated in July 1992, the veteran requested that 
his knee disability be re-evaluated for an increase and that 
service connection be established for his sleeping problems.

VA medical records dated in February 1990 reflect that the 
veteran sought treatment for intermittent knee arthralgia.  
An April 1990 orthopedic consultation report indicates that 
the veteran occasionally played volleyball with his children; 
however, he did not jump much.  He was active with work.  
Examination of the left knee revealed 2+ crepitus with no 
effusion.  The left knee was stable with range of motion from 
0 to 120 degrees.  X-rays of the left knee revealed minimal 
osteophyte formation on the articulating margins of the 
tibia, femur, and patella.  It was reported that the veteran 
would require a total knee replacement.

Private medical treatment records dated in October 1990 and 
December 1990 note that the veteran complained of knee pain.  
His knee pain was noted to be "O.K. except with 
basketball."  

In January 1991, the veteran complained of his knee "going 
out on him" while playing basketball two days prior to 
seeking treatment.  He reported problems going up and down 
steps and walking up hills.  He walked with a limp.  
Tenderness was noted over the lateral aspect of the left 
knee.  However, there was no instability and no laxity.  A 
March 1992 private treatment record notes that the veteran 
may require reconstructive surgery on his knee due to pain 
which made it difficult to exercise.  

By rating action dated in August 1992, the RO denied an 
increased rating for the veteran's left knee disability.  The 
veteran subsequently perfected a timely appeal of this 
decision to the Board.  

In February 1993, the veteran was afforded a VA compensation 
and pension examination.  He reported that his left knee gave 
him more pain more frequently than it did in the past.  He 
treated his symptoms with local heat and avoidance of contact 
sports.  His post service medical history was significant for 
an injury to his nonservice-connected right knee that 
necessitated surgery with removal of a meniscus.  The veteran 
weighed 220 pounds walked without limp or list.  Both knees 
extended fully.  Surgical scarring was noted over the medial 
aspect of the left knee.  There was a 4 to 5 mm firm ossicle 
arising from near the joint surface in the surgical scar.  
This was non-tender.  The left knee flexed to 130 degrees 
with no laxity of the ligaments and no abnormal motion.  
Patellofemoral compression test was negative.  Neurological 
examination revealed 2+ equal deep tendon reflexes in the 
upper and lower extremities.  The examiner observed no 
sensory loss or motor impairment.  Pertinent diagnosis was a 
history of torn medial meniscus of left knee with removal.  

A February 1993 record from a private physician indicates 
that the veteran complained of knee pain.  He still had some 
difficulties with roller-skating and playing basketball.  He 
was advised to be careful of reinjury and informed that 
stretching was important.  

Medical records from the veteran's private orthopedist in 
December 1993 show complaints of bilateral knee pain.  It was 
noted that the veteran was not on a course of conditioning 
for his legs.  Because of knee pain, he was unable to 
participate in sports with his daughters.  He reported that 
he had been limping badly over the past two years and was in 
pretty much constant pain when doing anything active.  His 
pain went away when he lay down.  His pain did not wake him 
at night.  He had no numbness or tingling into the legs.  He 
was a federal investigator by profession.  Physical 
examination revealed obvious varus deformities of the knees 
with palpable osteophytes on the medial joint lines.  Severe 
crepitance at the patellar femoral joints was noted 
bilaterally with the right being worse than the left.  Range 
of motion of the left knee was from 5 degrees of extension to 
120 degrees of flexion.  There was a broadening in osteophyte 
formation of the patella.  There was a 1+ effusion on both 
knees with what seemed to be rather extensive synovitis.  
Examination of his gait revealed a "very interesting 
adductation."  He only allowed his knees 35 to 40 degrees of 
flexion.  He also had an antalgic component to his gait.  X-
rays of the knees demonstrated severe degenerative changes of 
the knees, worse on the right side.  It was noted that the 
veteran might have some early chondromatosis.  Extensive 
patellar femoral disease was noted, more on the right than on 
the left.  

In January 1994, the veteran testified at a hearing before a 
regional office hearing officer.  He reported that his left 
knee disability had increased in severity over the years and 
that he had trouble with pain.  His employment as a Federal 
Investigator involved getting in and out of his car 
frequently.  When he got home at night, his knee would be 
swollen.  He treated his symptoms with aspirin and soaked his 
knee in water.  He wore a knee brace while doing any 
recreational type activities.  His left knee occasionally 
gave out on him unexpectedly.   He reported that this had 
happened five or six times over the years with the most 
recent occurring in 1990 or 1991.  He reported that he had a 
permanent limp and could not fully extend his left knee 
forward and backward without pain.  He also had pain when 
shifting his weight from left to right.  He reported 
occasional popping or grinding in the left knee.  

A January 1994 follow-up treatment record from the veteran's 
orthopedist notes that the veteran seemed to doing a little 
better and that Lodine had helped.  There was no effusion of 
the knee.  The veteran had been semi-compliant with his 
exercises and admitted that he was not doing them as 
regularly as they would like.  A long-term scheme of 
treatment management was discussed to try to buy the veteran 
at least 10 years of symptom relief before inevitable joint 
replacements.  

A March 1995 treatment record from the veteran's private 
primary care physician indicates that the veteran complained 
of difficulty walking because of knee pain.  He was referred 
to a physical therapist for instruction in a daily exercise 
regimen including knee rehabilitation exercises and hamstring 
stretching.  An April 1996 treatment record indicates that 
the veteran continued to play basketball.  However, he wore a 
knee brace while playing basketball.  This created a 
thickened, callus type, nontender pressure area on the right 
knee

Private medical records in November 1996 indicate that the 
veteran received a tick or some other form of bite in the 
left anterior shin below the knee medially.  The bite became 
infected, circling the leg.  An assessment of cellulitis of 
the leg was rendered.  A subsequent December 1996 treatment 
record shows that the veteran's cellulitis of the left leg 
had cleared.  

In February 1997, the veteran testified at a hearing before a 
Member of the Board sitting at the RO.  He had been working 
as an instructor/counselor at a boot camp for troubled 
children since September 1996.  This required him to climb up 
and down stairs.  He had to stand on his feet at times for 12 
to 14 hours a day.  At the end of his shift, he could barely 
walk because of his knee.  He reported that the pain was 
almost insurmountable.  He reported that his leg gave out 
occasionally, maybe two or three times a year.  This normally 
occurred if he is moving furniture or involved in strenuous 
activities.  He wore a brace most of the time and took Aleve, 
aspirin, and arthritis medication several times a week.  

At a March 1997 VA compensation and pension examination, the 
veteran reported a sharp pain on the lateral aspect of his 
left knee since his surgery in the 1970s.  This pain was 
exacerbated by activity and he only had rare pain along the 
medial joint line.  There was no history of locking and 
occasional history of swelling with a history of several 
episodes of instability.  He did not use an assist device to 
aid in ambulation; however, he did occasionally wear an 
elastic brace for support.  He had difficulty ascending and 
descending stairs as well as squatting.  Physical examination 
revealed no effusion of the left knee.  There was positive 
crepitance with flexion beyond 45 degrees.  Range of motion 
was measured from 0 to 130 degrees and was noted to be 
painless.  There was no medial lateral laxity at 30 degrees 
of flexion.  There was a healed 5-cm longitudinal scar along 
the medial joint lines.  This scar was nontender to 
palpation.  There was a small palpable mass at the inferior 
aspect of the scar along the medial aspect of the tibial 
plateau.  This was nontender to palpation.  There was no 
tenderness to palpation along the medial lateral joint line.  
Anterior drawer, posterior drawer, and Lachman's tests were 
negative.  X-ray findings revealed spurring of the tibial 
spine as well as osteophyte formation along the medial and 
lateral tibial plateau and medial and lateral femoral 
condyles.  There was a moderate decrease of joint space in 
the medial and lateral compartments as well as the patella 
femoral compartment.  An impression of left knee 
osteoarthritis was rendered.  The examiner noted that it was 
likely that the veteran's current knee pathology was 
exacerbated by activity and could lead to incoordination 
after use for some period of time.  However, at the time of 
the examination, there was no objective clinical evidence of 
weakness of the quadriceps or fatigability of the quadriceps 
or hamstrings muscles.  There was very minimal diminished 
motion in the left knee compared to that of the contralateral 
side. 

In a June 1997 addendum to the March VA examination, the 
examiner noted that he had reviewed the veteran's claims 
folder and radiographic examination reports.  It was noted 
that the veteran had symptoms and x-ray findings consistent 
with osteoarthritis of the left knee.  Physical examination 
documented a minimal degree of diminished motion compared to 
the contralateral right side.  There was no evidence of 
incoordination or fatigability or any abnormal movement 
evident on the date of his examination.  The veteran related 
a history of pain and incoordination which could be 
consistent with a diagnosis of osteoarthritis.  The exact 
degree of pain, incoordination, weakness, or fatigability 
which could be related to his previous injury could not be 
delineated by the examiner.  

In a statement received in April 1998, the veteran reported 
that his knee had progressively worsened to the point where 
he had to lift his leg by hand to get into a car.  He also 
stated that the nodule on the inside of his knee had gotten 
larger and more painful.  Walking up and down stairs was a 
trial.  He feared stumbling or falling when using stairs.  

The veteran was afforded a VA examination in April 1999.  He 
complained of intermittent pain confined to the left knee.  
Activity made the pain worse and rest helped the pain.  He 
took aspirin as needed.  He worked as a behavior modification 
specialist.  Active range of motion of the left knee was 
recorded to be within normal limits in all planes.  Sensation 
was intact to pinprick and light touch over the dermatomes of 
the left knee.  Muscle strength of the left knee was 5/5 in 
the quadriceps and hamstrings.  Deep tendon reflexes were 
present and equal.  There was no edema or erythema of the 
left knee.  There was no crepitus on range of motion of the 
left knee.  Likewise there was no mediolateral or anterior-
posterior instability of the left knee.  The Apley grinding 
test and patella apprehension tests were negative.  Gait was 
completely nonantalgic without the use of any assistative 
device.  There was no limp.  There were no other focal 
deficits.  The examiner noted that clinically the veteran had 
pain in the left knee with no evidence of any significant 
focal neuromuscular or functional deficits on examination.  

In March 2001, the veteran testified at a hearing before the 
undersigned member of the Board sitting at the RO.  He was 
working at a facility that assisted teenage boys that had 
been in legal trouble.  He reported that walking up and down 
the stairs at the facility resulted in pain.  While initially 
hired as a manager, he had to take a position as a "regular 
employee" as he could not walk up and down the stairs as 
often as required for the management position.  He indicated 
that before his knee injury he was actively involved in 
recreational basketball; however, since his injury, he has 
not been able to play basketball.  He has not been able to 
run for over 35 years and walked with a limp at the present 
time.  He was taking 800 milligrams of Ibuprofen for knee 
pain.  He reported pain 24 hours a day.  

Pursuant to the Board's June 2001 Remand, the veteran was 
afforded a VA compensation and pension examination in June 
2002.  The veteran described current intermittent burning and 
occasional sharp stabbing discomfort along the medial and 
lateral joint line.  These symptoms were more pronounced 
medially.  He also noted intermittent pain in the posterior 
aspect of the left knee.  His symptoms increase when getting 
in and out of a car and when ascending or descending stairs.  
At times his knee was asymptomatic.  He did experience 
painful flare-ups during which he could barely walk.  He had 
increased pain after playing ping-pong for more than one-half 
hour.  He obtained some relief while taking herbal medicines, 
aspirin, and Aleve.  He estimated that he experienced painful 
flare-ups approximately three to four times per week.  He 
reported that he was unable to run, jog, or perform deep knee 
bends secondary to left knee pain.  Physical examination of 
the left knee revealed no swelling or soft tissue changes of 
the left knee.  There was a vertically oriented surgical 
incision measuring 8 cm along the medial joint line.  
Palpation revealed moderate tenderness along the medial and 
lateral joint line.  Patellar compression test was positive.  
Range of left knee motion using a goniometer was from -3 
degrees of extension to 120 degrees of flexion.  There was no 
laxity of the anterior or posterior cruciate ligament.  A 
positive apple grind test on the left was noted.  There were 
no masses in the popliteal space.  The examiner reported that 
the only abnormality noted on examination of the left knee 
was limited flexion to 120 degrees of flexion at which point 
the veteran reported increased knee pain.  However, the 
examiner noted that range of motion was within functional 
limits.  The examiner stated that there was no evidence of 
instability, locking, or weakened movement.  Subjectively, 
the veteran complained of fatigability and lack or endurance.  
He did not complain of impaired lower extremity coordination.  
While swelling was not shown on examination, the veteran 
reported that swelling occurs during painful flare-up.  There 
were no objective findings of atrophy.  

A July 2002 VA addendum to the June examination indicates 
that the examiner had reviewed reports of left knee magnetic 
resonance imaging (MRI) and plain radiographs that were 
obtained in conjunction with the prior examination.  The MRI 
showed a severe tricompartmental osteoarthritis with small 
knee effusion and a Baker's cyst.  There was a complex tear 
involving the anterior horn of the lateral meniscus.  X-ray 
findings revealed tricompartmental osteoarthritis, somewhat 
worse since the prior examination in March 1997.

By rating action dated in September 2002, the RO established 
service connection for the degenerative changes of the left 
knee with painful limited motion and function loss.  The RO 
assigned a separate 10 percent disability evaluation for the 
arthritis with painful motion under Diagnostic Code 5010-5250 
effective March 24, 1997.  The 10 percent rating assigned for 
post-operative residuals of medial meniscectomy of the left 
knee under Diagnostic Code 5257 based upon subluxation and 
instability was confirmed and continued.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

VA regulations set forth a standardized description of 
ankylosis and joint motion measurement.  Normal range of 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (2002).  

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated as degenerative arthritis based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved (here the knee).  When however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, including Note 1.  

The Board notes that Diagnostic Codes 5003 and 5010 provide 
rating criteria for degenerative arthritis without limitation 
of motion.  In the absence of limitation of motion, arthritis 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups warrants a 10 
percent disability rating.  A 20 percent rating contemplates 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, including Note 1.  However, in the 
present case, the only service-connected joint involved in 
the veteran's left knee.  Accordingly, these criteria are not 
applicable.  

Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability evaluation.  

Other impairments of the knee, such as recurrent subluxation 
or lateral instability, are rated Diagnostic Code 5257.  
Under these criteria, a 10 percent disability rating 
contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is appropriate 
with moderate recurrent subluxation or lateral instability.  
A 30 percent disability rating is warranted for severe 
recurrent subluxation or lateral instability.  

Semilunar cartilage, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  

Diagnostic Code 5261 provides for a noncompensable evaluation 
with limitation of extension to 5 degrees; a 10 percent 
rating with limitation of extension to 10 degrees; a 20 
percent rating for limitation of extension to 15 degrees; a 
30 percent rating for limitation of extension to 20 degrees; 
a 40 percent rating for limitation of extension to 30 
degrees; and a 50 percent disability rating for limitation of 
extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent disability rating.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating.  Additionally, 
nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability evaluation.  

Analysis.  As set forth above, since April 1972 a 10 percent 
disability rating under Diagnostic Code 5257 has been in 
effect for the veteran's service-connected left knee 
disability classified as postoperative residuals of a medial 
meniscectomy.  The veteran has perfected an appeal as to the 
rating assigned for this disability.  By a rating dated in 
September 2002, the RO established service connection for 
arthritis of the left knee with painful limited motion.  The 
RO granted the veteran a separate 10 percent rating for the 
left knee arthritis with painful limited motion under 
Diagnostic Code 5010-5260, effective from March 24, 1997.  
The veteran has not voiced disagreement with the effective 
date or the rating assigned for the left knee arthritis with 
painful motion.

Thus, the issue perfected for appellate review is limited to 
whether the veteran's left knee symptoms, other than the 
symptoms attributed to the left knee arthritis to include 
painful and limited motion, warrant a rating in excess of 10 
percent under Diagnostic Code 5257 based upon such symptoms 
as recurrent subluxation or lateral instability.

Despite recent medical evidence showing that the veteran has 
a complex tear of the lateral meniscus of the left knee, the 
evidence does not show that he has moderate recurrent 
subluxation or lateral instability of the left knee as 
contemplated by an increased disability rating under 
Diagnostic Code 5257.  On the contrary, despite complaining 
of his left knee going out on him in January 1991, physical 
examination at that time revealed no instability and no 
laxity.  Examination of the left knee for disability 
evaluation purposes in February 1993 revealed no laxity of 
the ligaments and no abnormal motion.  Examination in March 
1997 again revealed that there was no medial lateral laxity.  
Subluxation was not identified.  Likewise, recent medical 
evidence does not show that the veteran has moderate 
recurrent subluxation or lateral instability of the left 
knee.  Despite complaints of his left knee going out on him, 
the April 1999 VA examination report notes that there was no 
mediolateral or anterior-posterior instability of the left 
knee.  Likewise, the Apley grinding test and patella 
apprehension tests were normal.  While the examiner noted 
that the veteran had pain, there was no evidence of any 
significant functional deficits on examination.  Similarly, 
the most recent VA compensation and pension examination 
conducted in June 2002, despite noting a positive patellar 
compression test, revealed no objective evidence of 
instability, locking, or weakened movement.  Likewise, the 
veteran did not complain of impaired lower left extremity 
coordination.  

Based on the evidence above, the Board finds that although 
the veteran has a torn lateral meniscus and has reported that 
his knee has given out requiring the use of a left knee 
brace, the evidence does not show recurrent subluxation or 
lateral instability of moderate severity.  Accordingly, a 
rating in excess of 10 percent for the veteran's left knee 
disability under Diagnostic Code 5257 based on recurrent 
subluxation or lateral instability is not warranted.

Likewise, the objective evidence does not show that the 
veteran's left knee disability is manifested by nonunion of 
the tibia and fibula with loose motion.  Accordingly, an 
increased rating under Diagnostic Code 5262 is not 
appropriate.  

As noted above, the veteran's left knee arthritis with 
painful limited motion and functional loss have been assigned 
a separate rating which is not currently the subject of 
appellate review.

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment. The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director, Compensation and Pension Service, might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question at this time.


ORDER

A rating in excess of 10 percent under Diagnostic Code 5257 
for post-operative residuals of a medial meniscectomy of the 
left knee is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

